Exhibit 10.4

AMENDMENT NO. 1

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of June 13, 2019, by and
between BANC OF AMERICA LEASING & CAPITAL, LLC (“Lessor”) and PRIVATE NATIONAL
MORTGAGE ACCEPTANCE COMPANY, LLC (“Lessee”), with the acknowledgment and consent
of PENNYMAC LOAN SERVICES LLC (“Guarantor”).  Lessee and Lessor have heretofore
entered into that certain Master Lease Agreement No. 30350-90000 dated December
9, 2015  (as supplemented by that certain Addendum to Master Lease Agreement No.
30350-90000 dated December 9, 2015, the “Master Lease”).  Guarantor executed and
delivered to Lessor a Guaranty dated December 9, 2015 guaranteeing the payment
and performance of the obligations of Lessee to Lessor pursuant to the Lease and
any Schedules entered into thereunder.  Capitalized terms used herein without
definition shall have the meaning given them in the Master Lease.

WHEREAS, Lessee and Lessor wish to amend the Master Lease, upon the terms and
conditions set forth below.

NOW, THEREFORE, in consideration of the mutual covenants and promises as
hereinafter set forth, the parties agree as follows:

1.            Clause (7) of Section 12(a) of the Master Lease is hereby amended
and restated in its entirety as follows:   “(7) without notice to Lessee or
Guarantor, apply or set-off against any Obligations all security deposits,
advance payments, proceeds of letters of credit, certificates of deposit
(whether or not matured), securities or other additional collateral held by
Lessor or any Affiliate of Lessor or otherwise credited by or due from Lessor or
any Affiliate of Lessor to Lessee or Guarantor; or”

2.            The following new Section 12(c) is hereby added to the Master
Lease:

“Guarantor, as seller, and Lessee, as guarantor, are parties to a certain
Amended and Restated Master Repurchase Agreement dated October 29, 2018, with
Bank of America, N.A. as administrative agent and certain other parties, and
certain other agreements in connection therewith, pursuant to which Guarantor
and Lessee have certain obligations to Lessor’s affiliate, Bank of America, N.A.
(the “Bank”) (the "Affiliated Obligations").  If Lessee or Guarantor defaults
under, cancels, terminates, or does not at maturity renew the Affiliated
Obligations, then Lessee shall pay, at Lessor’s option and immediately upon
notice from Lessor, all or any part of Lessee's Obligations owing to Lessor in
connection with this Agreement, including but not limited to Lessee's payment of
Stipulated Loss Value for all or any Leases, as set forth in such notice from
Lessor.  If Lessee does not immediately make such payment upon Lessor’s demand
therefor, Lessor shall have all the rights of setoff set forth above in Section
12(a)(7) hereof.”

3.            Definition of Affiliate of Section 15 of the Master Lease is
hereby amended and restated in its entirety as follows: "Affiliate" means any
entity controlling, controlled by or under common control with the referent
entity; provided, however, that in respect of Lessee and Guarantor, the term
“Affiliate” shall only refer to wholly-owned subsidiaries of Guarantor or
Lessee; "control" includes (i) the ownership of 25% or more of the voting stock
or other ownership interest of any entity and (ii) the status of a general
partner of a partnership or managing member of a limited liability company.

4.            Except as expressly amended hereby, the terms and conditions of
the Master Lease remain unmodified and in full force and effect and are hereby
ratified and affirmed.  This Amendment shall apply to all Lease Schedules now
existing (except any Lease Schedules which Lessor has assigned to a third party
or which are entered into by a third party unless such third party approves and
consents to this Amendment in writing) or hereafter entered into under the
Master Lease.

IN WITNESS WHEREOF, the parties, each by its duly authorized officer, have duly
executed and delivered this Amendment, which is intended to take effect as a
sealed instrument, as of the day and year first above written.





Page 1 of 2




 

PRIVATE NATIONAL MORTGAGE

 

BANC OF AMERICA LEASING & CAPITAL, LLC

ACCEPTANCE COMPANY, LLC

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

By:

/s/ Terri J. Preston

Name:

Pamela Marsh

 

Name:

Terri J. Preston

Title:

Managing Director, Treasurer

 

Title:

Senior Vice President

 

Acknowledged and consented to:

 

PENNYMAC LOAN SERVICES LLC

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Managing Director, Treasurer

 

 

Page 2 of 2

